Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2020/0093266 to Tristan 
Claim 1, Tristan discloses a headboard comprising:
a base board (61) comprising a planar front board surface and a planar rear board surface, the rear board surface capable of being mounted on a wall, and further comprising a plurality of board magnetic regions (85,87,89), the plurality of board magnetic regions arranged in regular intervals along a defined pattern;
 a plurality of mounting units (21,71), each of the plurality of mounting units comprising a front unit surface, a rear unit surface, and a unit magnetic region;
a plurality of removable covers (29,63,65), each of the plurality of removable covers shaped to cover one of the plurality of mounting units; and
wherein the rear unit surface of each of the plurality of mounting units can be magnetically coupled to the front board surface by alignment of the unit magnetic region of each of the plurality of mounting units to a selected one of the plurality of board magnetic regions when each of the plurality of mounting units is coupled to the base board along the defined pattern [0036].
Claim 2, Tristan discloses the headboard wherein the board magnetic regions are formed with magnetic material located between the front board surface and the rear board surface.
Claim 3, Tristan discloses the headboard wherein the board magnetic regions are formed with magnetic material coupled to the front board surface (fig. 4). 
Claim 5, Tristan discloses the headboard wherein the shape of each board magnetic region is the same shape and surface area as each of the unit magnetic regions.
Claims 8-9, Tristan discloses the headboard wherein the plurality of board magnetic regions are linearly arranged at regular intervals along a line such as a grid (fig. 4).
Claim 12, Tristan discloses the headboard wherein the plurality of mounting units is 2 to 16 mounting units and the base board comprises the same number of magnetic regions (fig. 4).
Claim 13, Tristan discloses the headboard wherein the plurality of mounting units covers the entire front board surface of the base board.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 2020/0093266 to Tristan 
Claims 6-7 and 10-11, Tristan discloses the headboard, but is silent to the unit magnetic region for each of the mounting units having a cross shaped, the front board surface and the rear board surface each having a rectangular or square shape.  Selecting a shape of the mounting units or board surface is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select a cross shape for the mounting units or a rectangular or square shape for the board surfaces yielding predictable results that provide an equivalent and alternative shape for the mounting units or the board surfaces.  







Claim(s) 4 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 2020/0093266 to Tristan in view of U.S. Pub. No. 2020/0037772 to Schachter.  
Claims 4 and 14, Tristan discloses all of the structural limitations as stated above, but is silent to the base board being is foldable.  Schachter discloses a headboard 10 being foldable comprising a first and second portions 30 such that the headboard is reversibly manipulated from an extended state to a folded state (fig. 2-3).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a means to fold the headboard as taught by Schachter yielding predictable results that provide an easy fit  during transport, fit through doorways, and easy storage when not in use [0003].
Claim 15, Tristan discloses the headboard wherein the board magnetic regions are formed with magnetic material located between the front board surface and the rear board surface (fig. 4). 
Claim 16, Tristan discloses the kit wherein the board magnetic regions are formed with magnetic material coupled to the front board surface (fig. 4).
Claim 17, Tristan discloses the kit wherein the shape of each board magnetic region is the same shape and surface area as each of the unit magnetic regions (fig. 4).




Claim 18, Tristan discloses the kit, but is silent to the unit magnetic region for each of the mounting units having a cross shaped,  Selecting a shape of the mounting units is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select a cross shape for the mounting units yielding predictable results that provide an equivalent and alternative shape for the mounting units.  
Claim 19, Tristan discloses the kit, but is silent to the front board surface having a surface area of between 10 and 60 square feet when the foldable base board is in the extended state.  Selecting dimension for the surface area is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the dimensions as stated above yielding predictable results that provide an equivalent and alternative dimension for the surface area of the front of the headboard of Tristan.  
Claims 20-21, Tristan discloses the kit wherein the plurality of board magnetic regions are linearly arranged at regular intervals such as a grid (fig. 4).
Claim 22, Tristan discloses the kit wherein the front unit surface and rear unit surface for each of the plurality of mounting units has a rectangular shape, but is silent to the front unit surface having a curved surface.  Selecting a curved shape for the front surface is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to curve the shape of the front surface yielding predictable results that provide an equivalent and alternative shape for the mounting units or Tristan.  
Claim 23, Tristan discloses the kit, but is silent for the front unit surface and rear unit surface for each of the plurality of mounting units having a square shape.   Selecting a shape of the mounting units is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select a square shape for the mounting units yielding predictable results that provide an equivalent and alternative shape for the mounting units.   Tristan is also silent to the mounting units having a surface area of between 1 and 16 square feet.  Selecting dimension for the surface area is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select the dimensions as stated above yielding predictable results that provide an equivalent and alternative dimension for the surface area of the mounting units of Tristan.  
Claim 24, Tristan, as modified, discloses the kit wherein the plurality of mounting units (21,71) is between 2 to 16 mounting units and foldable base board comprises the same number of magnetic regions.  
Claim 25, Tristan discloses the kit wherein the plurality of mounting units (21,71) is between 4 to 8 mounting units and foldable base board comprises the same number of magnetic regions (fig. 4). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673